    Case 2:18-cv-05574-JTM-JVM Document 59-4 Filed 10/08/18 Page 1 of 11



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

 ROSLYNN BIENEMY ON BEHALF
 OF LM, KeY AND KB, MINORS
 IRIS RHODES ON BEHALF OF
 KMB A MINOR AND CYNTHIA
 DOUGLAS ON BEHALF OF KY A
 MINOR
                                          CIVIL ACTION NO.: 2:18-CV-05574-JTM-JVM
 VERUS
                                          JUDGE JANE TRICHE MILAZZO
 CHATEAU D’ORLEANS
                                          MAGISTRATE JUDGE JANIS MEERVELD
 APARTMENTS; JOHN/JOE DOE;
 THE MICHAELS DEVELOPMENT
 COMPANY I, LP; INTERSTATE
 REALTY MANAGEMENT
 COMPANY; MICHAELS
 COMMUNITY SERVICES
 CORPORATION; %12345
 INSURANCE COMPANY; 09876
 INSURANCE COMPANY; X2020-
 INSURANCE COMPANY; AND
 AB*45*101 INSURANCE
 COMPANY




           THIRD SUPPLEMENTAL AND AMENDED COMPLAINT
     (AMENDING PARTY ORIGINALLY SET FORTH IN PRIOR COMPLAINT)

       NOW INTO COURT, through undersigned counsel, come Plaintiffs, the minor children

(“Children”) of deceased victim KALA BIENEMY, by and through their duly authorized tutors,

who respectfully file this Third Supplemental and Amended Complaint for survival and wrongful

death damages.




                                             1
     Case 2:18-cv-05574-JTM-JVM Document 59-4 Filed 10/08/18 Page 2 of 11




                                             PARTIES

MADE PLAINTIFFS HEREIN ARE THE TUTORS OF THE PROPER CLAIMANTS FOR
SURVIVAL AND WRONGFUL DEATH ACTIONS:

       The legal tutors of the minor children of KALA BIENEMY (“Kala”)—namely: CYNTHIA

DOUGLAS on behalf KY; ROSLYNN BIENEMY on behalf of LM, KeY, and KB; and IRIS

RHODES on behalf of KMB. These tutors have full tutorship over the minor children in full

compliance with the law.1 The children are the natural, surviving children of Kala, the direct

victim of Defendants’ negligence. Upon information and belief, at the time of her death, Kala was

unmarried. As such, her surviving children are the proper survival action claimants for the injuries

and damages she suffered immediately prior to her death pursuant to Louisiana Civil Code Article

2315.1(A)(1-2). Her surviving children are also the proper claimants to pursue a wrongful death

action for their own injuries and damages that occurred as a result of Kala’s wrongful death

pursuant to Louisiana Civil Code Article 2315.2(A)(1-2). Children are all minors and domiciled

the State of Louisiana.

                                                  II.

MADE DEFENDANTS HEREIN ARE:

       A. THE MICHAELS DEVELOPMENT COMPANY I, LP (“Michaels Development”),

DBA “CHATEAU D’ORLEANS APARTMENTS”, a foreign partnership licensed to do and

doing business in the State of Louisiana and who owns the property where the Chateau D’Orleans




1
 The tutorship proceedings are finalized. Rosylnn Bienemy brings this action as confirmed tutrix of the
minors LM, KeY, and KB. Iris Rhodes brings this action as confirmed tutrix of the minor KMB. Cynthia
Douglas brings this action as confirmed tutrix of the minor KY. The documentation from the tutorship
proceedings are attached as Exhibit 1.
                                                  2
        Case 2:18-cv-05574-JTM-JVM Document 59-4 Filed 10/08/18 Page 3 of 11



Apartment Complex is located at municipal address 14765 Chef Menteur Highway, New Orleans,

Louisiana 70129 (“Chateau D’Orleans Apartment Complex” or “the Property”).

          B. INTERSTATE REALTY MANAGEMENT COMPANY (“Interstate Realty”), a

foreign corporation authorized/licensed to do and doing business in the State of Louisiana and who

provides management services to Michaels Development for the Chateau D’Orleans Apartment

Complex.

          C. MICHAEL COMMUNITY SERVICES CORPORATION (“Michaels Services”), a

Non-Profit Corporation domiciled in New Jersey at 3 East Stow Road, Marlton, New Jersey 08053,

and whose principle business establishment in Louisiana is Chateau D’Orleans 4765 Chef Menteur

Highway, New Orleans, Louisiana 70129, and which promotes low-income housing through

construction, rehabilitation, financing, and ownership of affordable housing.

          D. ANGELA VALDERY, the former property manager, a person of full age of majority

who is domiciled in the Parish of Orleans, State of Louisiana and who was employed at the Chateau

D’Orleans Apartment Complex owned by Gulfway Terrance Associates, LP and managed by

Interstate Realty Management Company.               Upon information and belief, Angela Valdery was

employed at the time Kala signed the lease for an apartment at the Chateau D’Orleans Apartment

Complex.

          E. ASHLEY LORICK, the current property manager, a person of full age of majority who

is domiciled in the Parish of Orleans, State of Louisiana and who is employed at the Chateau

D’Orleans Apartment Complex owned by Gulfway Terrance Associates, LP and managed by

Interstate Realty Management Company. Upon information and belief, Ashley Lorick was the

property manager at the time of the incident.2



2
    See Exhibit 1, which identifies Ashley Lorick as the property manager at the time of the incident.
                                                       3
     Case 2:18-cv-05574-JTM-JVM Document 59-4 Filed 10/08/18 Page 4 of 11



       F. 09876 INSURANCE COMPANY (“09876 Insurance”) foreign or domestic insurance

company authorized to do and doing business in the State of Louisiana, which at all times material

hereto issued a policy of insurance that insured Gulfway Terrance Associates, LP, Angela Valdery

and Ashley Lorick.

       G. X2020-INSURANCE COMPANY, a foreign or domestic insurance company

authorized to do and doing business in the State of Louisiana, which at all times material hereto

issued a policy of insurance that insured Interstate Realty and Gulfway Terrance Associates, LP.

       H. AB45*101 INSURANCE COMPANY, a foreign or domestic insurance company

authorized to do and doing business in the State of Louisiana, which at all times material hereto

issued a policy of insurance that insured Gulfway Terrance Associates, LP, Angela Valdery and

Ashley Lorick.

       J. GULFWAY TERRACE ASSOCIATES, LP (“GULFWAY”) DBA “CHATEAU

D’ORLEANS APARTMENTS” a foreign partnership licensed to do and doing business in the

State of Louisiana and who owns the property where the Chateau D’Orleans Apartment Complex

located at municipal address 14765 Chef Menteur Highway, New Orleans, Louisiana 70129.

                                            VENUE

                                               III.

       Venue is proper pursuant to Articles 42 and 74, et seq. of the Louisiana Code of Civil

Procedure because the wrongful conduct occurred in Orleans Parish.

                                       JURISDICTION

                                               IV.

       This Court has personal jurisdiction over Defendants, Michaels Development, Interstate

Realty, Michaels Services, Angela Valdery, Ashley Lorick, 09876 Insurance, X2020 Insurance,



                                                4
     Case 2:18-cv-05574-JTM-JVM Document 59-4 Filed 10/08/18 Page 5 of 11



and AB45*101 Insurance because they caused injury to Kala and her surviving children through

acts or omissions which occurred within the confines of Orleans Parish.

                                                 V.

       This Court has personal jurisdiction over Defendants, 09876 Insurance, X2020 Insurance,

and AB45*101 Insurance under Louisiana’s Direct Action Statute La. R.S. 22:1269, in light of

their status as liability insurers of one or more of the Defendants at all times material hereto, and

because each regularly transacts business and contracts to supply services in Orleans Parish,

Louisiana.

                                                 VI.

       This federal Court does not have subject matter jurisdiction for this case because the former

Property Manager, Angela Valdery, and the current Property Manager, Ashley Lorick, are

Louisiana citizens so the parties are not diverse.

                      WRONGFUL DEATH AND SURVIVAL CLAIMS

                                                VII.

       Children, as the wrongful death claimants named herein, bring their wrongful death claim

for the death of their mother, Kala. Children would show that they have lost the love, affection,

and companionship of the Kala and that they have lost the services and support provided to them

by Kala. Children have also experienced mental pain, suffering, and distress as a result of Kala’s

death and upon information and belief have incurred funeral expenses. They are also likely to incur

medical expenses as a result of the psychological treatment they will require because of the

wrongful death of Kala.




                                                     5
     Case 2:18-cv-05574-JTM-JVM Document 59-4 Filed 10/08/18 Page 6 of 11



                                               VIII.

       Children, as the survival claimants herein on behalf of Kala, would show that Kala

experienced pain and suffering and mental anguish in the period immediately preceding her death.

   FAULT OF MICHAELS DEVELOPMENT, INTERSTATE REALTY, MICHAELS
           SERVICES, ASHLEY LORICK, AND ANGELA VALDERY

                                                IX.

       On the morning of February 2, 2017 Kala was, upon information and belief, sitting on her

sofa in her apartment at the Chateau D’Orleans Apartment Complex.

                                                X.

         An unknown assailant then fatally shot Kala.

                                                XI.

       Defendants are answerable for Children’s losses and for Kala’s mental anguish and pain

and suffering pursuant to Articles 2315, 2315.1, 2315.2, 2317, and 2317.1 of the Louisiana Civil

Code because their negligence and/or their gross/wanton negligence was the cause-in-fact of the

incident in question and because Children are the proper statutory claimants. At all times material

hereto, Defendants, Micahels Development, Interstate Realty, Michaels Services, Angela Valdery,

Ashley Lorick, and Gulfway were the owners and/or custodians of the Property responsible for the

safety and security of the Property. Because of this, they owed a duty of care to individuals on the

premises. Property managers at the complex were responsible for emergency work, unit leasing,

and management, direction, training, and safety of all employees. Defendants did foresee or

should have foreseen that the shooting of Kala would occur because they had actual knowledge of

the existence and frequency of similar instances of violent crime and predatory incidents on the

Property in the months and years prior to the incident. In particular, Defendants were negligent in

each or all of the following respects:

                                                 6
 Case 2:18-cv-05574-JTM-JVM Document 59-4 Filed 10/08/18 Page 7 of 11



A. Failure to provide adequate safety measures and security features to the Property;

B. Failure to restrict access to the Property;

C. Failure to provide adequate lighting;

D. Failure to provide adequate security fences to prevent access to the Property;

E. Failure to provide warning signs;

F. Failure to properly utilize security measures;

G. Failure to provide sufficient security guards;

H. Failure to provide properly trained security guards;

I. Failure to provide security guards that were alert to security breaches;

J. Failure to provide operating procedures for security guards;

K. Failure to follow operating procedures (or post orders or special orders);

L. Failure to maintain proper records of prior criminal actions on the Property;

M. Failure to provide special orders for security guards to deal with criminal activity on the

   Property;

N. Failure to follow procedures recommended by security company or advisor;

O. Failure to train employees in security procedures;

P. Failure to properly manage the Property;

Q. Failure to adequately ensure the safety of lessees and their guests and specifically the safety

   of Kala;

R. Failure to warn Kala about the violence on the premises;

S. Failure to warn Kala that a safe home environment would not be possible;

T. Failure to inform Kala about prior murders on the premises;

U. Creating an unreasonable risk of harm to tenants and their guests and specifically to Kala;



                                                 7
     Case 2:18-cv-05574-JTM-JVM Document 59-4 Filed 10/08/18 Page 8 of 11



   V. Causing Kala’s wrongful and untimely deaths by having a known defect in the Property

       that allowed the unknown assailant to enter the Property;

   W. Knew, or in the exercise of reasonable care, should have known, of the ruin, vice, or defect

       in the Property and failed to correct or repair it;

   X. Failure to take action to prevent Kala’s injuries and damages through the exercise of

       reasonable care;

   Y. Failure to exercise reasonable care; and

   Z. Such other acts and omissions as will be shown at trial.

                                                 XII.

       Kala’s conduct was reasonable and prudent at all times and did not in any way contribute

to her death.

                                  INJURIES AND DAMAGES

                                                XIII.

       As a direct result of the above-described incident, Kala sustained the following injuries

and damages:

   A. Gunshot wounds to her body; and

   B. Death.

                                                XIV.

       As a direct result of the above-described incident, Children seek recovery against the

Defendants, jointly, severally, and/or in solido, for all damages to which they are entitled as

wrongful death claimants, including, but not limited to:

   A. Loss of love, affection, and companionship of their mother, Kala;

   B. Loss of service and support because of the death of their mother, Kala;



                                                  8
     Case 2:18-cv-05574-JTM-JVM Document 59-4 Filed 10/08/18 Page 9 of 11



   C. Mental pain, suffering, and distress because of the wrongful deaths of their mother, Kala;

   D. Funeral expenses for Kala;

   E. Medical expenses as a result of their psychological treatment necessitated by the

       wrongful death of Kala; and

   F. Any other wrongful death damages to which they may be entitled.

                                               XV.

       In their capacity as survival action claimants, Children seek recovery against the

Defendants, jointly, severally, and/or in solido, for all damages to which they are entitled as

survival action claimants for Kala’s death including, but not limited to:

   A. Physical pain and suffering;

   B. Mental anguish and/or emotional distress, including, but not limited to, the anguish and

       distress Kala suffered knowing that she was leaving behind her surviving children;

   C. Economic losses;

   D. Hedonic damages;

   E. Her pre-death fear for her life; and

   F. Any other survival action damages to which they may be entitled for Kala’s own injuries

       and damages.

                                           JURY DEMAND

                                               XVI.

       Children’s damages exceed the amount necessary for a trial by jury.



                                               XVII.

       Children request a trial by jury.



                                                 9
    Case 2:18-cv-05574-JTM-JVM Document 59-4 Filed 10/08/18 Page 10 of 11



       WHEREFORE, Children pray that Defendants be served with a copy of this Supplemental

Amended Complaint, and after being duly cited to appear and respond thereto and after the

expiration of all legal delays and due proceedings are had, that there be a judgment in favor of

Children and against all Defendants in an amount of damages reasonable and found reasonable at

trial together with legal interest thereon from the date of judicial demand until paid in full, as well

as all costs of these proceedings and all other general and equitable relief.




                      SIGNATURE BLOCK ON THE FOLLOWING PAGE




                                                  10
    Case 2:18-cv-05574-JTM-JVM Document 59-4 Filed 10/08/18 Page 11 of 11



                                                    Respectfully Submitted:

                                                    PANDIT LAW FIRM

                                                    /s/ Jason M. Baer
                                                    JASON M. BAER, Bar No. 31609
                                                    CASEY C. DEREUS, Bar No. 37096
                                                    JOSHUA A. STEIN, Bar No. 37885
                                                    701 Poydras Street, Suite 3950
                                                    New Orleans, LA 70139
                                                    Telephone: (504) 3p13-3800
                                                    Facsimile: (504) 313-3820
                                                    Email: jbaer@panditlaw.com

                                                    And

                                                    The Law Offices of Michael T. Bell, LLC
                                                    Michael T. Bell, LBA #22740
                                                    412 N. 4th St., Ste. 100-A
                                                    P.O. Box 83932
                                                    Baton Rouge, LA 70884
                                                    Telephone: (225) 343-1112
                                                    Facsimile: (2205) 387-8807

                                                    And

                                                    ALVENDIA, KELLY & DEMAREST, LLC
                                                    Roderick “Rico” Alvendia, Bar No. 25554
                                                    909 Poydras Street, Suite 1625
                                                    New Orleans, LA 70112
                                                    Telephone: (504) 200-0000
                                                    Facsimile: (504) 200-0001


                                CERTIFICATE OF SERVICE

         I certify that a copy of the above and foregoing pleading has been served upon counsel
for all parties via CM/ECF Filer System, on this 8th day of October, 2018.

                                       . /s/ Jason M. Baer.




                                               11
